Citation Nr: 1230206	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-06 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a right arm/shoulder disability, to include as secondary to service-connected residuals of a fracture of the right middle finger; index finger; ring finger; and hand condition, other than the residuals of fractured fingers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1949 to February 1953 and from October 1953 to December 1957.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and four Board remands.

In March 2009, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Cleveland RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, the Veteran's appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant with a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In that regard, the Veteran's claim has been remanded several times by the Board because the VA examinations provided to the Veteran have not been adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In its most recent remand, dated in December 2011, the Board found that the January 2011 VA examination and September 2011 addendum were not adequate, as they did not provide supporting explanation or rationale for the opinion.  Accordingly, the Board requested that the Veteran be provided with a new VA examination, conducted by someone other than the physician who conducted the January 2011 VA examination, to determine the etiology of the Veteran's right arm/shoulder disability.  The Board remand contained other requirements for the VA examination, including a request that the examiner "opine whether a right arm/shoulder disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected residuals of a fracture of the right middle finger; index finger; ring finger; and hand condition."  

The Veteran was provided with a new VA examination in December 2011.  However, the examination report does not comply with the Board's December 2011 remand directives.  Specifically, although the VA examiner found that the Veteran's "current right shoulder condition would be less likely than not related to his service connected healed fracture of his right middle, inex [sic] and ring fingers," the examiner did not provide an opinion as to whether the Veteran's right arm/shoulder disability was aggravated by his service-connected fracture of the right middle finger, index finger, ring finger, or hand condition, as alleged by the Veteran.  The examiner's statement that the Veteran's right arm/shoulder disability is "not related to" his service-connected disabilities is insufficient to establish that his service-connected disabilities did not aggravate his right arm/shoulder disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, as the December 2011 VA examination does not comply with the Board's December 2011 remand directives, the Veteran's claim must again be remanded for a supplemental opinion.

Additionally, in an August 2012 statement, the Veteran identified additional private treatment records which have not yet been associated with his claims file.  Specifically, the Veteran stated that a physician at Kaiser Permanente told him that he had hand to shoulder syndrome, suggesting a link between his current right shoulder disability and his service-connected hand and finger disorders.  He noted that the physician's name was Dr. K., and that he was an orthopedic specialist.  Although some of the Veteran's private treatment records from Kaiser Permanente are in the claims file, there are no records from Dr. K.  Accordingly, the RO should request that the Veteran provide the appropriate authorization or release and then obtain the private treatment records from Dr. K.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After securing the necessary authorization or release from the Veteran, the RO should obtain all relevant private treatment records from Dr. K. at Kaiser Permanente.  The Veteran should be advised that VA has records from Kaiser Permanente, but not Dr. K., dated from December 2006 to July 2007.  Any additional outstanding records pertaining to his right arm/shoulder disability from Kaiser Permanente, including from Dr. K., should be identified by the Veteran on a release so that VA can undertake efforts to obtain them.  (Note: Initials are being used to protect the identity of the Veteran.  On any communication to the Veteran, the full names of Dr. K. should be used as identified in the claims file in the Veteran's August 2012 statement.)

2.  Thereafter, the Veteran's claims file should be returned to the examiner who provided the December 2011 VA examination and opinion for a supplemental opinion.  After again reviewing the Veteran's claims file, as well as the December 2011 examination report, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any right arm/shoulder disability is causally or etiologically related to service.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's right arm/shoulder disability was either (a) proximately caused by, or (b) proximately aggravated by his service-connected residuals of a fracture of the right middle finger, index finger, ring finger, or hand condition, other than the residuals of fractured fingers.  By aggravation, the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  

If the December 2011 VA examiner is no longer available, the RO should schedule the Veteran for a new VA examination to determine the etiology of his right arm/shoulder disability.  A copy of the claims file and this remand must be made available to the examiner in conjunction with the examination.  The examination report must include responses to each of the following items:

Based on a review of the claims file and the examination findings, including the service treatment records, private treatment records, prior VA examination reports, and the Veteran's lay statements, the examiner should render any relevant diagnoses pertaining to the claim for a right arm/shoulder disability.  The examiner should evaluate any nerve, bone, muscle, ligament, etc., disability that might be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any right arm/shoulder disability is causally or etiologically related to service.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's right arm/shoulder disability was either (a) proximately caused by, or (b) proximately aggravated by his service-connected residuals of a fracture of the right middle finger, index finger, ring finger, or hand condition, other than the residuals of fractured fingers.  By aggravation, the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  When the development requested has been completed, and after conducting any additional development deemed necessary, the RO/AMC should reconsider the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



